Case 3:19-cv-00003-GMG-RWT Document 1 Filed 01/04/19 Page 1 of 4 PageID #: 1

                                                                                                 1


IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

                              WEST VIRGINIA MARTINSBURG

                                            12/31/2018

ARTHUR LEE HA1RSTON SR,
                                                                                          FILED
                                                                                        JAN 04 2019
       PLAINTIFF,
                                                                                  UDisTRjcrcQTN



SOCIAL SECURITY ADMINISTRATION COMPASS POINTE,

MARTINSBURG AND MID-ATLANTIC PROGRAM CENTER,

AND UNKNOWN INDIVIDUALS,

       DEFENDANTS.



                                                          DOCKET No.

                                                          CIVIL COMPLAINT: TITLE VII

                                                          42 U.S.C 2000 et seq.

                                                          28 U.S.C. 1331:

                                                          Bench Trial Demanded

This complaint is for monetary; compensatory; injunctive relief; and other damages.

Count One:

       The plaintiff was on social security before employment with the VAMC in Martinsburg

on December 27, 2015. Upon beginning work the plaintiff notified a Mr. Gant and a Ms. Nielis

of that fact. Both ignored two letters sent to them by Plaintiff advising same of the fact.

Declared 28 U.S.C. 1746
Case 3:19-cv-00003-GMG-RWT Document 1 Filed 01/04/19 Page 2 of 4 PageID #: 2

                                                                                                       2


         The Plaintiffs gainful employment stopped in February 2018. On 8/30/2018 plaintiff filed

for reinstatement of benefits because plaintiff was not working anymore. Upon making this

request for reinstatement, the Social Security Administration at Compass Pointe, and

Philadelphia began a systematic pattern of discrimination, and extortion against, the Plaintiff.


    1. The Compass Pointe office and Philadelphia office denied plaintiffs reinstatement claim

         without reason.

   2. Plaintiff has asked repeatedly for a full and fair hearing with transcriber on, the issue of

         overpayment, the administration has never complied under due process.

    3. Compass Pointe and Philadelphia social security offices repeatedly send out harassment

         extortion letters concerning an overpayment which they created, by their ignorance of

         letters sent, by the plaintiff to them.

    4.   Even though, the administration claims plaintiff was in a test period of employment from

         January 1, 2016, admitting the fact that plaintiff notified them of employment. That said

         trial period ended September 2016. Both Compass Pointe and Philadelphia failed to stop

         the payments as of January 1, 2017. This is of no fault of the disabled plaintiff.

    5. Both Compass Pointe and Philadelphia are using their created over payment as a tool to

         discriminate and extort the plaintiff. See, Attachment (1) the only attachment in exhibit at

         this time. The date October 27, 2017 no need to belabor, it does not take a year to stop

         benefits.

    6. The facts are plaintiff after notifying defendants of employment. The plaintiff was never

         told of a test period or that payments must be stopped as of January 2017, or that they

         would be stopped. Plaintiff does not have a crystal ball or the ability to enter the social

         security administration or programs and stop payments. Plaintiff is a United States Air
Case 3:19-cv-00003-GMG-RWT Document 1 Filed 01/04/19 Page 3 of 4 PageID #: 3

                                                                                                 3


       Force Honorably Discharged Veteran with a disability that is being denied reinstatement

       payments due to an overpayment caused by the same folk that created the overpayment.

       This is outright blatant willful discrimination.

   7. Plaintiff is being discriminated against see, attachment (1) at page 3 Of 6 paragraph 1.

       Plaintiff notified Compass Pointe that he stopped working way before the end of

       September 2019. The letter says we can restart your payments without a new application.

       Well plaintiff is being discriminated against and denied. Plaintiffs medical condition has

       worsened. Plaintiff seeks to be made whole. Declared 28 U.S.C. 1746


   Wherefore in light of the foregoing facts asserted and backed up by attachment (1) to this

complaint Plaintiff seeks to be made whole, to be paid any and all benefit payments denied due

to the discrimination.
                                                                      L
                                                                  ARTIIIJR LEE HAIRSTON SR


                                         Certificate of Service


   I Arthur Lee Hairston SR, do hereby certify that the original copy of said complaint and

attachment (1) and informa paupers application was sent to the district court and copies were

sent to Compass Pointe and Philadelphia upon the following addresses:


    Clerk’s Office United States District Court


    217 West King Street


    Martinsburg WV 25401


    Mid Atlantic Program Service Center
Case 3:19-cv-00003-GMG-RWT Document 1 Filed 01/04/19 Page 4 of 4 PageID #: 4




                                               Cl)
  cr




                               ct


                                                     ci)
        -4



                        -4




                                                 2

                                                           -4

                                                                -4
                                                                     Cl



                                                                          Cl
                               cd
  C/)



                        Cl)
   C



                         ci)
        L)
             EC


                                    C
                   -




                                      >
                                          Cl
                                                .J.
                                                C
             E


                                    ci)



                                                      —4




                                                                     -4




                                                                          m
                                                                          -




                                                                                       Cl
                                                                                            -4
                                                -4
             tj
                  ci)




                                                                               C

                                                                                   0
                                                                                   0
